Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 3-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See paras. [0003]-[0016], and [0058] See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claims 1 and 7, please include commas or semicolons at the end of each sub-paragraph, prior to the next subparagraph as appropriate. 
Regarding claim 5, please establish an antecedent basis for the limitations “the amplitude”, “the length” and “the period” as an antecedent basis was not been established parent claim 1.  
Regarding claim 7, in the last sub-paragraph of claim 7 please amend to recite “that at least one of the dimension and positioning parameters” as an antecedent basis is already established in the second sub-paragraph of claim 7 and to differentiate the limitation from the “respective parameters of the sine and cosine signals” established in the 2nd
Regarding claim 8, please amend to recite “a plurality of the dimension and positioning parameters” as an antecedent basis is already established in claim 7. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim appears to require an adjustment of all parameters, i.e. “a width (I)” “length (L)” and “baseline (B)”, whereas claim 1 only requires an adjustment of only “at least one parameter”. Therefore, it is unclear if the claim requires an adjustment of all the parameters as recited in claim 5 or only one parameter as recited in claim 1. For the purpose of examination, the claim will be interpreted wherein only one of the parameters is adjusted. 
Claim 6 is rejected through a dependence on claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3023611A1 (identified herein as “Fontanet”; note, a copy and translation was provided by the applicant in the IDS filed 3/2/2020).

Regarding claim 1, Fontanet teaches method for defining a measurement range, called the useful span, of an inductive position sensor during the design thereof, the sensor being suitable for detecting a movement of at least one target (a method for an inductive position sensor 2 for detecting a target 3, wherein the measurement window F of the position sensor 2 is defined by the configuration of the position sensor 2; see the first paragraph from page 1 of the translation; see Figs. 1-9) the method comprising: 
generating, by at least one first receiver winding, a sine signal (SIN cor) during the detection of said at least one target (receiver winding 25 generates a sine signal during detection of the target 3; see the last paragraph of page 1 – the start of page 2 of the translation) and 
generating, by at least one second receiver winding, a cosine signal during the detection of said at least one target, each receiver winding comprising at least two winding loops, parameters of the sine and cosine signals respectively depending on dimension and positioning parameters of said at least two winding loops (receiver winding 26 generates a cosine signal during the detection of the target and each winding 25, 26 comprises two winding loops wherein the parameters of the sine and cosine signals, wherein one of ordinary skill in the art would appreciate that the parameters of the sine and cosine signals inherently depend on the dimensions and positioning parameters of the winding loops in accordance to fundamental electrodynamic principles; see Fig. 3; see second to last paragraph of page 1), 
taking the cosine signal as a reference signal between the two sine and cosine signals for an adjustment of at least one parameter of the sine signal depending on a corresponding parameter of the cosine signal (the cosine signal could reasonably be interpreted as equivalent to a reference signal for an adjustment on at least one parameters of the sine signal depending on a corresponding parameter, e.g. an offset, of the cosine signal; see Figs. 3 and 4 wherein the cosine winding 26 is vertically offset from the sine winding 25), and 
configuring at least one of said dimension and positioning parameters of said at least two loops of said at least one first receiver winding to generate a sine signal having said at least one parameter of the sine signal adjusted with respect to the cosine signal (the sine winding 25 is offset from the cosine winding 26 as shown in Fig. 3 which is analogous to a deviation of the baseline signal B in an equivalent manner as shown in Fig. 1 of the pending application).

Regarding claim 2, Fontanet further teaches wherein said at least one parameter of the sine signal adjusted to the cosine signal is chosen unitarily or in combination from the following parameters: an amplitude of the sine signal, a period or wavelength of the sine signal and a deviation from a baseline of the sine signal (the parameter is a deviation from a baseline B of the sine signal; see Figs. 3, 4, 6 and 7 of Fontanet in comparison to Fig. 1 of the pending application).

Regarding claim 5, Fontanet further teaches wherein, during the design of the sensor, the amplitude of the sine signal is modified by adjusting a width of said at least two loops of said at least one first receiver winding, the period of the sine signal is modified by adjusting the length of said at least two loops of said at least one first receiver winding, a smaller width or length corresponding respectively (the sensor is adjusted wherein the deviation from the baseline of the sine signal of the receiver winding 25 is obtained via a transverse translation of said at least two loops of the receiving winding 25 with respect to the two loops of the second receiver winding 26; see Figs. 3, 4, 6, 7).

Regarding claim 6, Fontanet further teaches wherein said at least one first receiver winding that generates a sine signal thus modified and said at least one second receiver winding that generates a cosine signal are formed on a printed-circuit carrier (the windings 25, 26 are formed on a printed circuit board 22; see paragraph 2 of page 1 of the translation; see Figs. 3, 4, and 6).

Regarding claim 7, Fontanet teaches an inductive position sensor suitable for detecting a movement of at least one target (an inductive position sensor 2 for detecting movement of a target 3; see the first paragraph from page 1 of the translation; see Figs. 1-9), said sensor comprising: 
a printed-circuit carrier (printed circuit board 22; see Fig. 3) that bears at least one first receiver winding suitable for generating a sine signal during the detection of said at least one target (receiver winding 25 is formed on PCB 22 and generates a sine signal during detection of the target 3; see the last paragraph of page 1 – the start of page 2 of the translation) and at least one second receiver winding suitable for generating a cosine signal during the detection of said at least one target, each receiver winding comprising at least two winding loops formed on the printed-circuit carrier, dimension and positioning parameters of said at least two winding loops on the printed-circuit carrier defining respective parameters of the sine and cosine signals (receiver winding 26 is formed on PCB 22 and generates a cosine signal during the detection of the target and each winding 25, 26 comprises two winding loops wherein the parameters of the sine and cosine signals, wherein one of ordinary skill in the art would appreciate that the parameters of the sine and cosine signals inherently depend on the dimensions and positioning parameters of the winding loops in accordance to fundamental electrodynamic principles in accordance to Maxwell’s equations; see Fig. 3; see second to last paragraph of page 1),
at least one emitter winding suitable for inducing a voltage in said receiver windings (primary winding 24 induces a voltage in receiver windings 25, 26; see page 1 of the translation), the inductive position sensor being characterized in that at least one parameter of said at least two winding loops of said at least one first receiver winding is adjusted to generate the predetermined sine signal depending on a parameter of the sine signal that is adjusted with respect to the cosine signal, the cosine signal being taken as a reference signal between the two sine and cosine signals for an adjustment of at least one parameter of the sine signal depending on a corresponding parameter of the cosine signal of said at least two winding loops of said at least one second receiver winding adjusted to generate the cosine signal (the sine winding 25 is offset from the cosine winding 26 as shown in Fig. 3 which is analogous to a deviation of the baseline signal B in an equivalent manner as shown in Fig. 1 of the pending application).

Regarding claim 9, Fontanet further teaches wherein the emitter winding is an angular emitter winding, said at least one first receiver winding and one second receiver winding being angular (the emitter winding 24 and receiver windings 25, 26 are angular but shown as a linear sensor for clarity; see page 1 of translation; see Figs. 1, 2, 8).

Regarding claim 10, Fontanet further teaches an assembly having a fixed portion and a movable portion, at least one target being mounted on the movable portion, comprising an inductive position (the equivalent configuration is found in Fig. 1).

Regarding claim 11, Fontanet further teaches wherein the assembly is mounted in a motor vehicle, the movable portion taking the form of a or comprising a movable axle bearing said at least one target (sensors are found in vehicles in a known manner; see first paragraph of page 1 of the translation).

Allowable Subject Matter
Claims 3, 4, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 3 and 8, the prior art of record fails to teach or suggest wherein a period or a wavelength of the sine signal is determined to be equal to x times the a period or a wavelength of the cosine signal, x being comprised between 0.79 and 0.93, the amplitude of the sine signal being equal to an amplitude of the cosine signal and the deviation from the baseline of the sine signal being determined to be coincident with the baseline of the cosine signal, in combination with all other limitations of the base claim and other intervening claims, respectively.
Claims 4 and 12 are allowable through a dependence on one of claims 3 and 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868